DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-14 & 29-31 are pending and have been examined in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 2,825,500 to McLean.

A) As per Claim 29, McLean teaches an intake hood system for a heating, ventilation, and/or air conditioning (HVAC) unit (McLean: Figure 1) , comprising: 
an intake hood (McLean: Figure 3, item 10) defining an inlet configured to receive an air flow into the intake hood; 
a first support (McLean: Figure 3, Item 14) configured to engage a first end of an air filter and a second support (McLean: Figure 5, item 15) configured to engage a second end of the air filter, wherein the first support is configured to align with a first boundary portion of the inlet and is configured to be disposed within the intake hood; 
a side panel of the intake hood defining a second boundary portion of the inlet, wherein the side panel comprises a flange extending outwardly from the inlet (McLean: Figure 3, Item 11); andApplication No. 16/436,534Page 5
a lock bar configured to couple to the flange to secure the air filter within the intake hood (McLean: Figure 3, Item 17).

B) As per Claim 30, McLean teaches that the flange extends along the side panel in a first direction transverse to a second direction in which the first support and the second support extend (McLean: Figure 3, item 11 extends perpendicular to 14 & 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLean in view of US Patent Number 6,916,352 B2 to Sutton.

A) As per Claim 1, McLean teaches an intake hood system for a heating, ventilation, and/or air conditioning (HVAC) unit (McLean: Figure 1), comprising: 
an intake hood (McLean: Figure 3, Item 10) including an inlet configured to receive an air flow into the intake hood and including a flange (McLean: Figure 3, Item 11) extending outwardly from the inlet; and 
a lock bar (McLean: Figure 3, one end of Item 17 with hole for Item 19 contacts filter[claims 1-3] OR McLean: Figure 3, entire Item 17[claims 1 & 4-14]) configured to couple to the flange to secure the air filter within the intake hood.
McLean does not teach that a first support configured to engage a first end of an air filter and a second support configured to engage a second end of the air filter, wherein the first support is configured to align with a boundary of the inlet;
the lock bar abutting the first support and the second support.
However, Sutton teaches a first support (Sutton: Figure 5, top Item 38[claims 1-3] OR Sutton: end Item 28 on right side of Item 18 as best seen in Figure 3[claims 1 & 4-14]) configured to engage a first end of an air filter and a second support configured to engage a second end of the air filter (Sutton: Figure 5, bottom Item 38[claims 1-3] OR Sutton: Figure 5, part of Item 28 to left of Item 18[claims 1 & 4-14]), wherein the first support is configured to align with a boundary of the inlet; and
in combination with McLean, the lock bar abutting the first support and the second support (All first options before “OR” work together and all second options after “OR” work together).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of McLean by adding flexible framing for multiple filters together, as taught by Sutton, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified McLean with these aforementioned teachings of Sutton since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the multiple filter framing of Sutton for the filter of McLean. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claims 2-3, McLean in view of Sutton teaches that the intake hood includes a first side panel that defines a first boundary portion of the inlet and a second side panel that defines a second boundary portion of the inlet, wherein the first side panel comprises the flange (McLean: Figure 3, Item 11), and the intake hood system includes a second lock bar configured to couple to an additional flange of the second side panel to secure the air filter within the intake hood (McLean: Figure 3, right bar of Item 17 with hole for right Item 19).

C) As per Claim 4, McLean in view of Sutton teaches that a third support configured to engage a first end of an additional air filter (Sutton: Figure 3: best seen 2nd from left Item 28); and 
an intermediate bracket including both the second support and a fourth support configured to engage a second end of the additional air filter (Sutton: Figure 3, first support is right Item 28, second & fourth support is 2nd from right Item 28).

D) As per Claim 5, McLean in view of Sutton teaches that a first side panel that defines a first boundary portion of the inlet; a second side panel that defines a second boundary portion of the inlet; a first lateral support of the first side panel configured to engage a first lateral side of the additional air filter; and a second lateral support of the second side panel configured to engage a second lateral side of the additional air filter that is opposite the first lateral side (McLean: Figures 3 & 5, Items 14 & 15 are respective first and second lateral supports on their respective side panels).

E) As per Claim 6, McLean in view of Sutton teaches that the third support is configured to be disposed between the first lateral support of the first side panel and the second lateral support of the second side panel (Sutton: Figure 3: best seen 2nd from left Item 28 is between to Items 14 & 15 of McLean).

F) As per Claim 7, McLean in view of Sutton teaches that the first and second lateral supports comprise C-channels formed via respective additional flanges of the first side panel and second side panel (McLean: Figure 5, Items 14 & 15 are C-channels with one side of C being bigger than other.

F) As per Claim 8, McLean in view of Sutton teaches that the air filter and the additional air filter, wherein the air filter includes a plurality of air filter segments, and the additional air filter includes a plurality of additional air filter segments (each filter as McLean filter which has multiple sections).

G) As per Claim 9, McLean in view of Sutton teaches that the lock bar includes a rivet nut configured to threadingly engage with a bolt extending through the flange of the intake hood to couple the lock bar to the intake hood (McLean: Figure 3, item 19 & 19’).

H) As per Claim 10, McLean in view of Sutton teaches that the lock bar is configured to couple to the intake hood along a length extending in a first direction transverse to a second direction in which the first support and the second support extend (McLean: lock bar Item 17 extends in both the first and second direction).

I) As per Claim 11, McLean in view of Sutton teaches that the lock bar comprises a flattened plate (McLean: Figure 3, item 17), an angular bracket, or a tube.

J) As per Claim 12, McLean in view of Sutton teaches that the first support comprises a first C-channel (Sutton: Figure 6, Item 28).

K) As per Claim 13, McLean in view of Sutton teaches that the second support comprises a second C-channel (Sutton: Figure 6, Item 28).

L) As per Claim 14, McLean in view of Sutton teaches that the second support comprises an I-bracket that includes the second C-channel and a third C-channel that are open toward opposite directions (Sutton: Figure 6, Item 28, best shown in Figure 3).

Allowable Subject Matter
Claim 31 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 & 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762